Name: Regulation (ECSC, EEC, Euratom) No 1545/73 of the Council of 4 June 1973 amending Council Regulation (Euratom, ECSC, EEC) No 549/69 determining the categories of officials and other servants of the European Communities to whom the provisions of Article 12, the second paragraph of Article 13, and Article 14 of the Protocol on the Privileges and Immunities of the Communities apply
 Type: Regulation
 Subject Matter: business organisation;  EU institutions and European civil service;  executive power and public service;  European Union law
 Date Published: nan

 11.6.1973 EN Official Journal of the European Communities L 155/7 REGULATION (ECSC, EEC, EURATOM) NO 1545/73 OF THE COUNCIL of 4 June 1973 amending Council Regulation (Euratom, ECSC, EEC) No 549/69 determining the categories of officials and other servants of the European Communities to whom the provisions of Article 12, the second paragraph of Article 13, and Article 14 of the Protocol on the Privileges and Immunities of the Communities apply THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular the first paragraph of Article 28 thereof; Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Articles 16 and 22 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Court of Justice; Whereas it is necessary to amend Council Regulation (Euratom, ECSC, EEC) No 549/69 (1) of 25 March 1969 determining the categories of officials and other servants of the European Communities to whom the provisions of Article 12, the second paragraph of Article 13, and Article 14 of the Protocol on Privileges and Immunities of the Communities apply, amended by Regulation (Euratom, ECSC, EEC) No 2532/72 (2), in order to take account of Council Regulation (ECSC, EEC, Euratom) No 1543 (3) of 4 June 1973, introducing special measures temporarily applicable to officials of the European Communities paid from research and investment funds; HAS ADOPTED THIS REGULATION: Article 1 The following subparagraphs (f) and (g) shall be added to Article 2 of Regulation (Euratom, ECSC, EEC) No 549/69: (f) those entitled to the allowance provided for in the event of termination of service under Articles 3 and 4 of Regulation (ECSC, EEC, Euratom) No 1543; (g) those entitled to the allowance provided for in the event of termination of service under Article 5 of Regulation (ECSC, EEC, Euratom) No 1543. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 4 June 1973. For the Council The President R. VAN ELSLANDE (1) OJ No L 74, 27. 3. 1969, p. 1. (2) OJ No L 272, 5. 12. 1972, p. 1. (3) See p. 1 of this Official Journal.